Citation Nr: 0822464	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  06-31 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that denied the veteran's claim of entitlement to 
service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2007).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).
The veteran contends that he has PTSD related to alleged 
service stressors in the Republic of Vietnam, warranting 
service connection PTSD.  See 38 C.F.R. § 3.304(f).  The 
veteran's service personnel records indicate that was 
assigned to the 27th Engineer Battalion (Combat) attached to 
the 18th Engineer Battalion stationed in Gia Le, the Republic 
of Vietnam, from November 21, 1968 to November 20, 1969.  His 
military occupational specialty is listed as combat engineer.  
The veteran's service personnel records, including his 
service separation form, show no awards or decorations for 
combat service.  Additionally, the veteran's service 
treatment records are negative for a psychiatric disorder.

Post-service medical records show that the veteran has 
received psychiatric treatment, and that he was diagnosed 
with PTSD by VA in July 2005.  

The veteran's claim has been denied on the basis that his 
alleged stressors have not been verified.  In an April 2007 
statement the veteran described the high level of stress he 
felt while clearing mine fields and specifically, the loss of 
a bulldozer belonging to a unit with which the veteran was 
stationed, and the wounding or death of its operator when a 
tank mine was hit in April 1969.  The veteran further 
described incoming enemy fire in DaNang from November through 
December 1968, and incoming rounds or rocket attacks received 
at Phu Bai and Camp Eagle in January and June 1969.  These 
are stressors that may be capable of verification, and an 
attempt at verification may be made on this basis.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002) (mortar/rocket 
attack may in some cases be a satisfactory stressor for 
PTSD).  As the veteran has also reported casualties in his 
unit during the summer of 1969, a search for casualties in 
the unit history for this period should also be made.

As the veteran did not engage in combat, the alleged 
stressors must be verified by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Because no attempt 
to verify stressors through the United States Army & Joint 
Services Records Research Center (JSRRC) has yet been made, 
the RO should attempt to verify the listed stressors through 
JSRRC.  

Accordingly, the case is REMANDED for the following actions:

1.  Forward the veteran's statements of 
alleged PTSD stressors, as well as 
copies of his service personnel records 
and any other relevant evidence, to the 
United States Army & Joint Services 
Records Research Center (JSRRC).  
Request that JSRRC attempt to verify 
the alleged stressors.  A specific 
request related to the unit with which 
the veteran was stationed should be 
made for equipment loss and casualties 
resulting from the destruction of a D5A 
bulldozer by land mines in April 1969 
in the A Shau Valley.  Specific 
requests should be made for incoming 
enemy fire in November to December 1968 
in DaNang, rocket attacks upon Camp 
Eagle and Phu Bai military complexes in 
January and June 1969, record of a Lt. 
Kenton Cox being injured and "flown 
out" of Phu Bai in July 1969, and for 
unit casualties during the period from 
July - September 1969.  A search for 
verification of these stressors should 
also be made for the 326th Engineering 
Battalion, and the 332nd, 333rd, and 507th 
Transportation Detachments serving in 
support of the 101st Airborne Division 
during these periods.  Request that 
JSRRC provide the unit history for the 
veteran's unit during the period from 
June - July 1969.  If more detailed 
information is needed for such 
research, the veteran should be given 
the opportunity to provide it.  If a 
negative response is received from 
JSRRC, the claims file must be properly 
documented in this regard.

2.  Thereafter, if, and only if one or 
more of the alleged stressors is 
verified, schedule the veteran for a VA 
psychiatric examination for the purpose 
of ascertaining whether PTSD found 
present is related to service.

a.  Prior to the examination, specify 
for the examiner the stressor or 
stressors that it is determined is/are 
established by the record, and the 
examiner must be instructed that only 
that/those event(s) may be considered 
for the purpose of determining whether 
the veteran was exposed to one or more 
stressors in service.

b.  The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD.  
The examination report should include a 
detailed account of all pathology 
present.  Any further indicated special 
studies, including psychological 
studies, should be accomplished.

c.  If a diagnosis of PTSD is 
appropriate, the examiner should 
specify (1) whether each alleged 
stressor found to be established by the 
evidence of record was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found 
to be established by the record and 
found to be sufficient to produce PTSD 
by the examiner.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

d.  If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include 
whether it is at least as likely as not 
that any currently demonstrated 
psychiatric disorder, other than PTSD, 
is related to the veteran's military 
service. 

The veteran should be advised of the 
consequences of his failure to report 
for a scheduled examination, pursuant 
to 38 C.F.R. § 3.655 (2007).

3.  Then, readjudicate the claim for 
service connection for PTSD.  If the 
action remains adverse to the veteran, 
provide the veteran and any 
representative with a supplemental 
statement of the case and allow the 
appellant an appropriate opportunity to 
respond thereto.  Thereafter, return 
the case to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

